Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to response filed 02/22/2021.  Claims 1 and 5 have been amended, No claim has been cancelled or newly added.  Claims 8-15 have been withdrawn for the reason of record.  Accordingly, claims 1-7 are under consideration on the merit.

Withdrawn Rejection under 35 U.S.C. 102 
The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Bretler (US 20050049301 A1, published March 3, 2005) is hereby withdrawn in view of amendments dated 02/22/21.

Applicant’s arguments filed 02/22/2021 have been fully considered, but they are not found persuasive. The present rejection is maintained from the office action dated 12/11/2020, but has been modified to address Applicant's amended claims of 02/22/2021. 

Maintained Rejection under 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bretler (US 20050049301 A1, published March 3, 2005) and Chakrabortty et al (“Chakrabortty”, US 20110223114 A1, published September 15, 2011, of record).
The claims embrace a composition comprising ingredients selected from the group consisting of: (i) nona-2,6-dien-l-ol in an amount between 25-2000 ppm in combination with at least one ingredient selected from the group 5 consisting of 3-neopentylpyridine, 2-methylhexan-3-one oxime, terpineol and 2-isopropyl-5-methylphenol; wherein the ingredients are present in an amount sufficient to provide an antimicrobial effect, wherein the antimicrobial effect is an inhibition of growth of a bacterial strain selected from the group consisting of: C. xerosis, S. aureus and E. coli.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components. 
Bretler is directed to antimicrobial perfuming composition (title). Bretler teaches that an anti-microbial composition containing at least 30% by weight of one or more active perfuming ingredients and is 100% against at least 2 different kinds of bacteria selected from the group consisting of Escherichia coli, Pseudomonas aeruginosa, Staphylococcus aureus and Enterococcus hirae ([0009], read on the limitation of bacterial strains in the instant claim 1).  Bretler also teaches that the active perfuming ingredient is preferably chosen from the group consisting of 10-undecen-1-al, citronellol, geraniol, 3-(1,3-benzodioxal-5-yl)-2-methylpropanal, isoeugenal, nerol, (2E,6Z)-2,6-nonadien-1-ol, .gamma.-dodecalactone, etc. ([00010], read on the limitation of nona-2,6-dien-l-ol in the instant claim 1).  Bretler further teaches that the anti-microbial compositions can be used alone or in admixture with other perfuming ingredients, solvents or adjuvants of current use in perfumery ([0034]); a preferred composition contain terpineol ([0038], read on the at least one ingredient in the instant claims 1 and 4, and the limitation of perfumery carrier in the instant claim 2).  Additionally, Bretler teaches that a perfumed article containing an anti-microbial perfuming composition is in the form of a soap, a bath or shower gel, a shampoo or other hair-care product, a fabric softener, etc. ([0012], read on the limitations of consumer product in the instant claim 3).   Furthermore, Bretler teaches that exemplary embodiments comprising: 5% by weight of 2,6-nonadien-1-ol (Example 1 on page 3), 15% by weight of terpineol based on the total weight of the composition (Example 2 on page 3).  
While teaching the antimicrobial perfuming composition comprising nona-2,6-dien-l-ol, terpineol and other perfuming ingredients Bretler does not expressly teach the composition contains 2-isopropyl-5-methylphenol.  This deficiency is cured by Chakrabortty.
Chakrabortty is directed to antimicrobial composition (title).  Chakrabortty teaches that the antimicrobial compositions comprise thymol (chemicals name 2-isopropyl-5-methylphenol) and terpineol, in selective proportions provide relatively quick antimicrobial action for cleansing or personal care (abstract, read on the compounds in the instant claims 1, 4-5).  Chakrabortty also teaches that the antimicrobial composition comprising: (a) 0.01 to 5% by weight thymol, (b) 0.01 to 5% by weight terpineol, and (c) a carrier ([0014], read on the carrier in the instant claim 2 and products in the instant claim 3).  Chakrabortty further teaches that a fragrance composition having antimicrobial activity comprising between 3 to 20% by weight of a phenolic compound and between 20 and 80% by weight of a non-aromatic terpenoid is known ([0011]) while an oral care composition comprising from 0.01 to 5% by weight of citrus flavour or citrus flavour ingredient and from 0.01 to 5% by weight a phenolic selected from the group consisting of menthol eucalyptol, thymol, triclosan and mixtures thereof, and an orally acceptable carrier ([0007]).  Additionally, Chakrabortty teaches that the carrier is selected from the group 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  (MPEP 2144.06 Art Recognized Equivalence for the Same Purpose).  In this case, Bretler and Chakrabortty are both related to antimicrobial composition. Bretler teaches nona-2,6-dien-1-ol and terpineol in an antimicrobial composition while Chakrabortty teaches combining thymol and terpineol in another antimicrobial composition.  Thus, the idea of combining them (e.g. nona-2,6-dien-1-ol with terpineol in claims 4 and 5 or nona-2,6-dien-1-ol with thymol in claims 6 and 7) for the same purpose (consumer products) flows logically from their having been individually taught in the prior art.
Regarding the specific concentration of nona-2,6-dien -l-ol, terpineol, or 2-isopropyl-5-methylphenol in claims 1, 5 and 7, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, the general conditions of the claim are disclosed in the prior art, both Bretler and Chakrabortty.  Particularly, Chakrabortty teaches the concentration of thymol and .   

Response to arguments
Applicant argues that Bretler reference does not disclose a composition containing nona-2,6-dien-l-ol in an amount between 25 ppm and 2000 ppm, as claimed in the amended claims 1 and Chakrabortty fails to remedy the deficiencies of Bretler. 
In response, as set forth in the rejection above, it is not inventive to discover the optimum or workable ranges by routine experimentation

Relevant Reference
Product information of 2,6-nonadien-1-ol is provided, but not cited, to show the amount of the alcohol depending on the purpose of using thereof. 
Unknown author; title: 2,6-nonadien-1-ol, product information downloaded from http://www.thegoodscentscompany.com/data/rw1383231.html.  

CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

CONTACT INFORMATIO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617